Citation Nr: 1045938	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 2003 to March 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2007, a statement of the case 
was issued in March 2009, and a substantive appeal was received 
in April 2009.

The bilateral hearing loss disability issue is being remanded to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is required 
on the appellant's part.


FINDING OF FACT

The Veteran's tinnitus is causally related to his active duty 
service.


CONCLUSION OF LAW

Tinnitus was incurred in the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat 
veterans, "The Secretary shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships of 
such service . . . Service-connection of such injury or disease 
may be rebutted by clear and convincing evidence to the 
contrary."  See also 38 C.F.R. § 3.304(d).

However, the United States Court of Appeals for Veterans Claims 
(the Court) has further held that 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. Brown, 9 
Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by relaxing 
the adjudicative evidentiary requirements for determining what 
happened in service.  A veteran must still generally establish 
his claim by competent medical evidence tending to show a current 
disability and a nexus between that disability and those service 
events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In 
Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to questions 
of whether the veteran has a current disability or whether there 
was a nexus between the in- service event and the current 
disability.

Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus 
are related to his active duty service.  The Veteran's DD Form 
214 documents that his military occupational specialty (MOS) in 
service was as a combat engineer.  The Board finds it reasonable 
to accept that the Veteran was exposed to acoustic trauma during 
service.  Moreover, the Board notes that the RO has apparently 
conceded combat participation as articulated in a July 2007 
rating decision granting service connection for posttraumatic 
stress disorder.  This is significant in that the Veteran 
reported at the time of an August 2009 VA examination that his 
tinnitus began in January 2003, following a rocket-propelled 
grenade that exploded approximately 10 feet away from him while 
serving in Iraq.  Pursuant to 38 U.S.C.A. § 1154(b), the Board 
accepts the Veteran's account of this incident.  With regard to 
his report of tinnitus at that time, even as a layperson the 
Veteran is competent to report symptoms which he experiences.  

It appears that the tinnitus claim has been denied based on 
several inconsistencies in the Veteran's statements to medical 
examiners.  In this regard, it is noted that post-deployment 
health assessments from March 2004 and April 2004 document that 
the Veteran reported that he was often exposed to loud noises 
while deployed.  The Veteran denied experiencing ringing of the 
ears at that time, as well as at anytime during his deployment.

The Veteran filed his claim for tinnitus in August 2006.  In 
connection with the claim, the Veteran underwent a VA audiology 
examination in July 2007.  The examiner noted that the Veteran's 
claims file and medical records were reviewed.  During the 
examination, the Veteran reported in-service noise exposure 
including: heavy equipment, explosions, gunfire, and generators.  
The Veteran reported that he currently worked at a grocery store, 
and he denied any occupational or recreational noise exposure.  
The Veteran reported recurrent right ear tinnitus.  He described 
the tinnitus as an intermittent ringing, which occurred daily 
with duration of a few seconds.  The examiner stated that he was 
unable to render an opinion as to the etiology of the Veteran's 
claimed tinnitus without resorting to speculation, given that the 
claims file failed to reveal any documentation pertaining to a 
complaint, diagnosis, or treatment of tinnitus.

The Veteran was afforded another VA audiology examination in 
August 2009.  The audiologist noted that the Veteran's claims 
file and medical records were reviewed.  During the examination, 
the Veteran complained of occasional difficulty understanding 
conversational speech.  He reported serving as a heavy equipment 
operator in the military and that his in-service noise exposure 
was from bulldozers, gunfire, explosions, and generators.  The 
Veteran denied any history of occupational or recreational noise 
exposure.  The Veteran described his tinnitus as "mid-pitched 
ringing," and reported that it occurs daily and lasts for a few 
seconds.  With regard to the tinnitus claim, the audiologist 
opined that it was not likely that the Veteran's current 
complaint of tinnitus was related to military noise exposure.  
The audiologist's rationale was that the Veteran denied 
experiencing any ringing of the ears on his March 2004 and April 
2004 post-deployment questionnaires, and his test results 
revealed normal hearing acuity bilaterally.

The Board recognizes the above inconsistencies.  However, viewing 
the evidence in the light most favorable to the Veteran, the 
Board considers that the Veteran has consistently reported that 
his tinnitus is recurrent; he has not claimed that it has been 
constant since the inservice incident.  With this in mind, it 
very well may be that the Veteran was simply not experiencing 
tinnitus at the time of the 2004 post-deployment health 
assessments, although it is troubling that he apparently denied 
any ringing in his ears at anytime during deployment.  The 
evidence is certainly not clearly in the Veteran's favor.  
However, the Board believes that the positive evidence is 
arguably in a state of equipoise with the negative evidence.  As 
such, service connection for tinnitus is warranted.  38 U.S.C.A. 
§ 5107(b).   

There is no need to undertake any review of compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and implementing 
regulations as to the tinnitus issue since there is no detriment 
to the veteran as a result of any VCAA deficiency in view of the 
fact that the full benefit sought by the veteran is being granted 
by this decision of the Board.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  By letter dated in September 2006, the Veteran was 
furnished notice of the manner of assigning a disability 
evaluation and an effective date.  He will have the opportunity 
to initiate an appeal from these "downstream" issues if he 
disagrees with the determinations which will be made by the RO in 
giving effect to the Board's grant of service connection for 
tinnitus.

It is anticipated that any VCAA deficiencies with regard to the 
bilateral hearing loss disability issue will be remedied by the 
actions directed in the remand section of this decision. 


ORDER

Entitlement to service connection for tinnitus is not warranted.  
To this extent, the appeal is granted.


REMAND

With regard to the claim of entitlement to service connection for 
bilateral hearing loss, the Board finds that additional 
development is necessary prior to final appellate review.  The RO 
has apparently denied the claim on the basis that hearing loss 
disability as defined by 38 C.F.R. § 3.385 has not been 
demonstrated.  In this regard, the most recent VA audiological 
examination in 2009 does support a finding of no current 
disability.  However, there are prior VA and one private medical 
report which suggest hearing loss disability.  In view of the 
ambiguous medical test results to date, the Board believes that a 
current examination is necessary to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
audiological examination.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  

If hearing loss disability as defined by 38 
C.F.R. § 3.385 is shown by audiological 
testing, then the examiner should respond to 
the following:

     a)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
such hearing loss disability is causally 
related to the Veteran's service, to include 
noise exposure during service (which fact is 
conceded)?

     b)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
such hearing loss disability is proximately 
due to or caused by the now service-connected 
tinnitus?

     c)  Is it at least as likely as not (a 
50% or higher degree of probability) that 
such hearing loss disability has been 
aggravated by the now service-connected 
tinnitus?

A rationale should be furnished for all 
opinions. 

2.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained and ensure that 
an adequate opinion with rationale has been 
offered.

3.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue of entitlement to service 
connection for bilateral hearing loss should 
be readjudicated.  If the benefit sought is 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


